Citation Nr: 1733168	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for lichen simplex and neurodermatitis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, and nervous disorder with memory loss and insomnia.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a fatigue condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991, to include service in Southwest Asia from February 1991 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Subsequent to the Statement of the Case (SOC) issued in September 2011, additional evidence, in the form of VA treatment records, was associated with the Veteran's claims file in March 2015.  In a May 2016 statement, the Veteran's representative waived review of such evidence by the Agency of Original Jurisdiction (AOJ).

Regarding the characterization of the claim, although the Veteran initially submitted a claim of service connection for nervous condition with memory loss and insomnia, he was later diagnosed with a major depressive disorder.  Below, the Board recharacterizes the issue to entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, and nervous disorder with memory loss and insomnia, to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

In June 2016, the Board reopened and remanded the issue of entitlement to service connection for nervous disorder, denied to reopen the issue of service connection for lichen simplex and neurodermatitis, and denied service connection for asthma and fatigue condition. 

The Veteran appealed the June 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court/CAVC) and a subsequent March 2017 Court Order granted a Joint Motion for Remand (JMR) that vacated the portion of the Board's June 2016 decision that denied reopening the issue of service connection for lichen simplex and neurodermatitis, and denied service connection for asthma and fatigue condition.  

The Court did not disturb the Board's decision to reopen and remand the issue of service connection for nervous condition with memory loss and insomnia; however, as discussed below, the Board finds that the reason for vacating and remanding the Board's decision potentially pertains to this issue as well. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

The Board finds that all issues on appeal require additional development in accordance with the Court's grant of the JMR. 

The 2017 JMR found that the Board's June 2016 decision erroneously concluded that VA was not obligated to obtain VA medical treatment records that were identified by the Veteran, because the records were unlikely to have evidence related to nexus or current disability.  Subsequent to the JMR, the Board observes that the RO requested some older VA medical records, but not back to 1991.  

While the Court remand did not also include the issue of service connection for an acquired psychiatric disorder that was remanded by the Board for further development, the Board finds that the 1991 VA treatment records in question are potentially relevant given the Veteran's reports that he received psychiatric treatment in a VA hospital in 1991 due to insomnia.  See San Juan VAMC treatment notes from November 23, 2009. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment and hospitalization records, specifically from 1991 to the present, as required by a March 2017 JMR.  (It is also noted that the Veteran reported VA psychiatric hospitalization in 1991 due to insomnia).

2.  Send the Veteran an additional VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records not already associated with the claims file from any identified private healthcare providers, to include Dr. J., with regards to his service connection claims for lichen simplex and neurodermatitis, an acquired psychiatric disorder, asthma, and fatigue condition.  Allow the Veteran a reasonable time to respond. 

3.  After the receipt of any additional evidence, determine, whether any additional development is necessary, to include affording the Veteran an additional VA examination and/or obtaining an addendum medical opinion for any of the claims on appeal.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



